Citation Nr: 1755385	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  11-14 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a sinus disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from May 1983 to May 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied service connection for a sinus disability.

In an August 2014 decision, the Board denied the claim on appeal.  The Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a March 2016 Memorandum Decision, the Court vacated the August 2014 Board decision and remanded the matter for further action. 

In April 2016, the Board remanded the claim for further evidentiary development.  Most recently, the Board remanded the appeal in April 2017.  As detailed below, additional remand is unfortunately required for compliance with the Board's previous directives.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the Board's April 2017 remand instructions, an opinion was to be obtained regarding the nature and etiology of the Veteran's sinus disability.  A rationale was to be provided for all decisions rendered.  

A VA medical opinion was obtained in July 2017 at which time allergic rhinitis and sinusitis were noted.  The examiner determined that it was less likely than not that the appellant's sinus disability is due to or the result of service or in-service injury, to include exposure to missile fuel.  In so finding, the examiner noted that there was no objective evidence of chronic sinusitis, no history of acute purulent rhinorrhea, and no radiological documentation of acute or chronic sinusitis.  He opined that the Veteran's reported symptoms were not specific or typical for chronic sinusitis.  The symptom's complex could be caused by various etiologies, including allergic rhinitis, which was diagnosed during the May 2016 VA examination, or vasomotor rhinitis, for example.  The examiner acknowledged the Veteran's exposure to missile fumes during active duty, but concluded that this would not be a cause of his current diagnosed allergic rhinitis nor would it be of vasomotor rhinitis.  The examiner resolved that there was no evidence of a chronic sinusitis condition documented.  

The Board finds that the July 2017 VA medical opinion is insufficient to determine the service connection claim on appeal.  In so finding, the examiner indicated that the Veteran's symptomatology was not indicative of sinusitis, but instead could be caused by allergic rhinitis.  He provided a detailed rationale as to why the appellant's symptoms were not sufficient to warrant a diagnosis of sinusitis.  However, although the examiner concluded that the missile fuel fumes during service would not be a cause of the diagnosed allergic rhinitis, he did not provide a rationale to support his conclusion as requested in the Board's previous remand directives.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In light of the foregoing, remand for full compliance with the Board's prior remand is warranted.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the examiner who rendered the July 2017 VA medical opinion regarding the nature and etiology of the Veteran's allergic rhinitis.  If that examiner is no longer available, obtain an addendum opinion from a VA a suitably qualified VA examiner.  Access to records in the Veteran's electronic Virtual VA and VBMS files should be made available to the examiner for review in connection with his or her opinion.  An additional VA examination may be provided if deemed appropriate.

The examiner must provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's allergic rhinitis was incurred in service or is otherwise causally related to his active service or any incident therein, to include exposure to missile fuel?

The examiner is advised that exposure to missile fuel has been conceded in this case. 

A clear explanation for the VA medical opinion is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If an opinion cannot be provided without resort to speculation, the physician must explain why such an opinion would be speculative.

In rendering an opinion, the examiner must specifically discuss the Veteran's statements regarding the onset of his symptoms and the relationship, if any, to the diagnosed disability.

2.  After completing the above action and any other development deemed appropriate, readjudicate the service connection claim on appeal.  If the claim remains denied, a Supplemental Statement of the Case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




